Deen, Judge.
Is a suit on an account for medical services by a transferee of the creditor, supported by an affidavit that the itemized charges represent "reasonable standard charges for services of this type” sufficient to sustain a summary judgment, where the debtor acknowledges the services and failure to pay and resists merely on the ground that the charges are excessive in unspecified particulars?
Where there is justice court jurisdiction, under Code § 24-1302, a sworn statement of account may be taken as true unless its fairness is denied under oath. However, the action here is for more than $50, the limit for permitted summary pleading in the Civil Court of Bibb County where this action was brought. Ga. L. 1955, pp. 2552, 2561, § 19. It does not appear that there was an agreement as to the amount of charges or that there was any subsequent account stated. The action must therefore be considered as quantum meruit, and the reasonableness of the fee is subject to proof by opinion evidence. Such evidence cannot form the basis of a summary judgment. "Summary judgment can never issue based upon opinion evidence alone.” Ginn v. Morgan, 225 Ga. 192 (2) (167 SE2d 393). Defendant having denied the reasonableness of the charges and demanded a jury trial, it was error to grant the plaintiffs motion for summary judgment.

Judgment reversed.


Eberhardt, P. J., and Stolz, J., concur.